Citation Nr: 0328490	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  02-10 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
flat feet.  

2.	Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
heart disease, to include a claim based upon a heart 
murmur.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel



INTRODUCTION

The veteran had active service from September 1948 to 
February 1954.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which determined that the veteran had not 
submitted new and material evidence to reopen claims of 
entitlement to service connection for flat feet and a heart 
murmur.  The veteran filed a timely notice of disagreement, 
and the RO provided a statement of the case (SOC).  In August 
2002 the veteran perfected his appeal, and the issues were 
subsequently certified to the Board.  


REMAND

In his August 2002 substantive appeal, the veteran requested 
a videoconference hearing before a Veterans' Law Judge.  
Correspondence from the RO dated in September 2002 
acknowledged the veteran's request.  In a letter dated 
December 6, 2002, the RO notified the veteran that his 
videoconference hearing was being scheduled for January 10, 
2003, at 12 noon, at the Nashville RO.  

It appears that a hearing was not held.  The competent 
evidence of record does not indicate whether the veteran 
failed to appear for his videoconference hearing without good 
cause, or whether the request for a hearing was withdrawn.  
See 38 C.F.R. § 20.704 (2002).  

When the Board determines that the record before it is 
inadequate upon which to base a decision, then a remand is 
required.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Therefore, the Board finds that this matter should be 
REMANDED to schedule the veteran for a videoconference 
hearing before a Veterans' Law Judge as requested, or to 
document the file in the event the veteran no longer wishes 
to have a hearing before the Board.  


Accordingly, the matter on appeal is remanded for the 
following action:

1.  The RO should contact the veteran to 
determine whether he still desires a 
videoconference hearing before a Veterans' Law 
Judge.  If so, said hearing should be 
scheduled as soon as possible.  If the veteran 
no longer wishes to appear at a hearing, then 
he should withdraw his previous request in 
writing.

2.  After the development requested above has 
been completed to the extent possible, the RO 
should review the record to ensure that such 
is adequate for appellate review.  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and, if appropriate, readjudicate the 
veteran's claim.  In the event readjudication 
is carried out, and if the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, which 
contains notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).

